DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on February 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Pomerenke on July 28, 2022.

The application has been amended as follows: 

In the claims:

1.	(Currently Amended) An apparatus comprising:  
a plurality of sets of NAND strings, each NAND string comprising memory cells, each memory cell having a control gate, each NAND string comprising drain select gates;
a plurality of bit lines associated with the plurality of sets of NAND strings, each bit line connectable to a different NAND string in each set of NAND strings; and
one or more managing circuits connected to the plurality of sets of NAND strings and to the plurality of bit lines, the one or more managing circuits configured to:
		apply voltages to the plurality of bit lines in accordance with a data pattern;
		apply a select voltage to the drain select gates of multiple sets of the plurality of sets of NAND strings; and
		concurrently apply a program pulse to control gates of a different set of selected memory cells in each respective set of the multiple sets of the NAND strings while the select voltage is applied to the drain select gates of the multiple sets of the NAND strings and the voltages are applied to the plurality of bit lines to concurrently program the data pattern into each set of the selected memory cells.

9.	(Currently Amended) A method comprising:
i)	applying a program enable voltage to selected bit lines in accordance with a data state to which each of n [[“n”]] sets of non-volatile storage cells [[are ]]is to be 
	ii)	concurrently connecting [[each]] the selected bit lines to their n respective selected NAND strings, including , wherein each of the n sets of NAND strings includes a respective set of the n sets of non-volatile storage cells; and
	iii)	concurrently applying a program pulse to control gates in each of the n sets of storage cells while the selected bit lines are connected to the respective selected NAND strings and the program enable voltage is applied to the selected bit lines to concurrently program each of the n sets of the storage cells to a threshold voltage distribution corresponding to the data state


10.	(Currently Amended) The method of claim 9, further comprising two or more additional data states


11.	(Currently Amended) The method of claim 9, further comprising 
two additional data states without verifying any of the data states.

13.	(Currently Amended) The method of claim [[9]] 10, wherein repeating said i), said ii), and said iii) for [[zero ]]two or more additional data states comprises:
selecting a magnitude of the program pulse for each respective data state that depends on a threshold voltage corresponding to 

14.	(Currently Amended) The method of claim [[9]] 10, wherein repeating said i), said ii), and said iii) for [[zero ]]two or more additional data states comprises:
	repeating said i), said ii), and said iii) for two additional data states in order to , wherein the n sets are concurrently programmed to the two bits per cell.

16.	(Currently Amended) A system, comprising:
a plurality of sets of NAND strings, each NAND string comprising non-volatile memory cells, each memory cell having a control gate;
a plurality of conductive regions, each conductive region connected to the control gate of a memory cell of each NAND string in a set of the NAND strings;
a plurality of bit lines associated with the plurality of sets of NAND strings, each bit line is connectable to a different NAND string in each set of the NAND strings;
a plurality of voltage generators; and
	one or more managing circuits connected to the plurality of sets of NAND strings, the plurality of conductive regions, the plurality of bit lines, and the plurality of voltage generators, the one or more managing circuits configured to:
                   enable a number of the voltage generators based on a number of the conductive regions that are to receive the same magnitude voltage during a programming operation that concurrently programs the same data pattern into each of n sets of the memory cells, wherein each set of the memory cells resides in a different set of the plurality of sets of NAND strings, wherein n is an integer greater than 1; and
                   connect the enabled voltage generators to the number of the conductive regions to concurrently apply the same magnitude voltage to the number of the conductive regions when concurrently programming the same data pattern into each of the n sets of the memory cells.

20.	(Currently Amended) The system of claim 16, wherein the one or more managing circuits are configured to perform the following while the enabled voltage generators are connected to the number of the conductive regions:
apply a program enable voltage to selected bit lines in accordance with a data pattern to which each of the n sets of memory cells [[are ]]is to be , wherein the n sets of memory cells are concurrently programmed; and
respective selected NAND strings, including concurrently connect each selected bit line to a different NAND string in each of the n sets of NAND strings.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of apply a select voltage to the drain select gates of multiple sets of the plurality of sets of NAND strings; and concurrently apply a program pulse to control gates of a different set of selected memory cells in each respective set of the multiple sets of the NAND strings while the select voltage is applied to the drain select gates of the multiple sets of the NAND strings and the voltages are applied to the plurality of bit lines to concurrently program the data pattern into each set of the selected memory cells in combination with the other limitations thereof as is recited in the claim. Claims 2-8 depend on claim 1.

Regarding claim 9: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of 
ii)	concurrently connecting the selected bit lines to their n respective selected NAND strings, including connecting each selected bit line to a different NAND string in n sets of NAND strings, wherein each of the n sets of NAND strings includes a respective set of the n sets of non-volatile storage cells; and
iii)	concurrently applying a program pulse to control gates in each of the n sets of storage cells while the selected bit lines are connected to the

Regarding claim 16: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the one or more managing circuits configured to:
                   enable a number of the voltage generators based on a number of the conductive regions that are to receive the same magnitude voltage during a programming operation that concurrently programs the same data pattern into each of n sets of the memory cells, wherein each set of the memory cells resides in a different set of the plurality of sets of NAND strings, wherein n is an integer greater than 1; and
                   connect the enabled voltage generators to the number of the conductive regions to concurrently apply the same magnitude voltage to the number of the conductive regions when concurrently programming the same data pattern into each of the n sets of the memory cells in combination with the other limitations thereof as is recited in the claim. Claims 17-20 depend on claim 16.

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827